Citation Nr: 0739120	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  92-05 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for hallux 
valgus of the left foot.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1947 to 
December 1949 and from September 1950 to July 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision.

The veteran initially filed a claim in May 1993 indicating 
that his service connected feet had gotten worse.  At this 
point, the veteran was service connected for bilateral pes 
planus.  Following a hearing, the Board remanded a claim of 
entitlement to service connection for hallux valgus in 
December 1998 for a VA examination.  The Board then granted 
service connection for hallux valgus in September 2000.  The 
RO applied the Board's decision in a February 2002 rating 
decision, assigning a 10 percent rating for the veteran's 
hallux valgus and an effective date of May 1991 (the date of 
the veteran's claim).  The veteran disagreed with this 
decision in May 2002.  A statement of the case was issued in 
June 2002, and the veteran perfected his appeal.  The 
veteran's claim was remanded by the Board in May 2004 for 
additional development.  That development having been 
completed, the veteran's claim is once again before the 
Board.


FINDINGS OF FACT

1.  The veteran currently receives the highest schedular 
rating available for hallux valgus.

2.  The evidence fails to show that the veteran's hallux 
valgus causes marked interference with employment or frequent 
periods of hospitalization.





CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for hallux 
valgus of the left foot have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code (DC) 5280 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently rated at 10 percent for hallux 
valgus of his left foot under 38 C.F.R. § 4.71a, DC 5280.  It 
is noted that 10 percent is the highest schedular rating 
available for hallux valgus.

Nevertheless, if an exceptional case arises where ratings 
based on the statutory schedules are found to be inadequate, 
consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities will be made. 38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. Id. 
 
The veteran's treatment records show that the veteran has 
undergone two bunionectomies on the great toe of his left 
foot.  The first was during the 1980s and the second was in 
August 2004 during the veteran's appeal period.  However, 
while it is undisputed that the hallux valgus of the 
veteran's left foot is painful, the veteran's private and VA 
treatment records and examination reports fail to show that 
the hallux valgus presents such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards.

The veteran initially filed his claim in May 1991 indicating 
that his service connected feet were worsening.  

VA examinations throughout the pendency of the veteran's 
appeal have shown that the veteran has had foot pain and has 
had trouble pushing off when walking.  However, the veteran 
is currently service connected for, among other disabilities, 
bilateral pes planus and for a total knee replacement which 
also cause considerable difficulties with regard to the 
veteran's lower extremities.

Several doctors have indicated that the veteran is unable to 
work, but none have stated that it is the veteran's hallux 
valgus of the left foot that precludes him from being 
employable.  

For example, in October 2002, the veteran's private doctor, 
Dr. Reiland, wrote that the veteran had a history of 
osteoarthritis, peripheral vascular disease, hypertension, 
and lupus, as well surgeries on his hands, hips, knees, and 
foot; and she commented that the veteran was quite 
debilitated with poor functional strength and ability.  The 
veteran was found to tire easy and he had an unstable gait.  
Dr. Reiland opined that the veteran was not able to work a 
job at that point and seemed to be a poor rehabilitation 
candidate.  

In November 2002, another private doctor, Dr. Padula, 
indicated that the veteran had limb length discrepancies, 
peripheral vascular disease, and neuropathy, and the veteran 
had related difficulty walking and standing due to leg pain 
and consequently had foot and ankle pain.  Dr. Padula opined 
that the veteran would not be able to have an occupation 
involving either walking or standing.

At a VA examination in January 2005 it was noted that the 
veteran used his wheelchair the majority of the time, 
although he also had a wheeled walker.  The veteran was 
diagnosed with severe flat feet.  No nerve involvement was 
noted, and no atrophy was found.  The examiner suspected that 
the veteran would have some limitation in civil occupation 
because of the requirement of a wheeled walker for 
ambulation, and he opined that the veteran had moderate to 
severe impairment related to his flat feet in association 
with his neuropathy.

In April 2006, Dr. Reiland again wrote that she saw the 
veteran in conjunction with osteoarthritis, neuropathy, 
lupus, and anemia.  She indicated that the veteran was 
disabled and unable to do any work.  

However, while these three doctors all found that the veteran 
would have difficulty working, none of them indicated that it 
was because of the hallux valgus impacting his left foot.  
Both private doctors attributed the veteran's unemployability 
to disabilities such as peripheral vascular disease and 
osteoarthritis.  

A similar conclusion was reached by the RO in denying the 
veteran a total disability rating based on individual 
unemployability (TDIU) in January 2003, as the RO determined 
that the veteran's non-service-connected disabilities had the 
major impact in precluding the veteran's employability.

A similar conclusion is also drawn with regard to the 
extraschedular evaluation for the veteran's hallux valgus of 
the left great toe.  While this condition is unquestionably 
painful, the veteran's predominant foot impairment is his 
bilateral pes planus which has been described as severe.

The VA examiner noted that the veteran would have trouble 
with jobs requiring standing, but it was the veteran's pes 
planus, found to be severe bilaterally by the VA examiner, 
that was considered to be disabling entity.

There has been no indication by either private or VA doctors 
that the veteran's hallux valgus of the left foot has caused 
marked interference with employment, and treatment records 
fail to show any hospitalization as a result of the veteran's 
hallux valgus.

As such, the criteria for an extraschedular evaluation for 
hallux valgus have not been met, and therefore the veteran's 
claim for a rating in excess of 10 percent for hallux valgus 
of the left foot is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in August 2004, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran has testified at three separate 
hearings before the Board.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for hallux valgus of the 
left foot is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


